Slip Op. 99-116

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
SKF USA INC. and SKF                :
INDUSTRIE S.p.A.,                   :
                                    :
                     Plaintiffs,    :
                                    :   Consol. Court No.
                     v.             :   97-01-00054-S1
                                    :
UNITED STATES,                      :
                                    :
                     Defendant,     :
                                    :
THE TORRINGTON COMPANY,             :
                                    :
          Defendant-Intervenor.     :
___________________________________:

                               JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Results of Redetermination Pursuant to Court Remand,
SKF USA Inc. and SKF Industrie S.p.A. v. United States, 23 CIT __,
Slip Op. 99-43 (May 13, 1999) (“Remand Results”), and Commerce
having complied with the Court’s remand, and no responses to the
Remand Results having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on August
12, 1999 are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.


                                     ______________________________
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE


Dated:    October 28, 1999
          New York, New York